         Case 3:20-cv-01101-SI                         Document 1-8                      Filed 07/08/20           Page 1 of 1




                                                       EXHIBIT 8




                                                        mm
           va


                                                                                                   K-vj
                  0"'--                                 |§j          ^
                                                                         i
                  s: -         v                             rN      sill
                                                                     m*-
-,. k
                                                                             <W-                    I




  '."•      ' '-. .'   \   "   .

                                                        v       ..
                                                                                    &>

                                                                                               S
                                   .




                                                                                                    * O:
                                                                         "
                                                                                                        ^
                         I                     «M                                                           -w-
                       HHH                      IB
                                                              Nfc,
                                                                                                        mk.' v
                                       f                                            v;                      E:
                                                                     ¥
                                           -   -
                                                            cm
                                                                               • mg
                                                                                          "3                 '

             pv                                    »                 &                                                rx   ,
                                                                                                                               It
                                                                               "J                                                   1




                                                                                                        k|
                                                                             YfSL                                 A
